Exhibit 99.1 Investor Overview Sidoti Conference January 2012 NASDAQ: HTCO Safe Harbor Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. Founded in 1898 as Mankato Citizens Telephone Company Named by Forbes as one of best 100 small companies in America Employees:460 Shares outstanding: 13.4 million, Market Cap: $152 million NASDAQ: HTCO, 52-week range:$8.15 - $12.45 2010 Revenue:$162 million Service Area:Minn., Iowa, No Dakota, So. Dakota, Wisc. a leading communications service provider Transforming HickoryTech Enventis Acquisition CP Telecom Acquisition Greater MN Broadband Collaborative Project Initiated Close on IdeaOne Acquisition Phase 2 of Broadband Project fiber build Building a Regional Communications Company… Fiber network expansion to So. Dakota, No. Dakota Building a Regional Communications Company • IdeaOne acquisition will add extensive Fargo, No Dakota metro network, adds 225 fiber route miles • Greater Minnesota Broadband Project adds 430 fiber route miles Extensive Five-state network currently includes 3,250 fiber route miles Key Strategic Initiatives Strategic Growth through organic and external growth Diverse Customer Base and Services Customers range from national carrier to residential IdeaOne Acquisition (pending) Transaction Price $28 million, cash transaction with routine adjustments for capital expenditures and working capital adjustments Financing Structure Use existing liquidity through cash reserves and term debt under existing credit facility Closing Conditions Regulatory approvals from State (North Dakota and Minnesota) and Federal (FCC) levels Anticipated Closing Date End of First Quarter 2012 Approximate Transaction Multiples 2.3x estimated 2011 IdeaOne Revenue 5.8x estimated 2011 IdeaOne EBITDA News and Events 70% of YTD 2011 revenue is from Business & Broadband Services Increased Revenue Diversification 2011 YTD revenue includes Q1, Q2, Q3 2011 YTD Dividend Return •More than 60 years of recurring dividend payments •Increased dividend in 2010 and 2011 •Q4-2011 dividend increased to $0.14 per share, +4% 2011 annual dividends will total $0.545 per share •Dividend yield range:5-6% 2010 Free Cash Flow Free Cash Flow $9.4 M Dividend Payout is 73% of $9.4 M ($ in Millions) Growth Goal: Double Value HickoryTech Strengths Diverse revenue streams / markets, emerging growth through business revenue stream and fiber network expansion More than 60 years of dividend return, yield 5-6% Increased dividend in 2011 and 2010 Experienced company with 114-year track record of financial stability Strong cash flow, strong balance sheet, high level of recurring revenue Focused on doubling the value of HickoryTech by growing EBITDA, strategic services, managing debt Questions NASDAQ: HTCO Appendix •Greater Minnesota Broadband Project •2011 Fiscal Outlook •Q3-2011 Highlights •Revenue Diversification •Debt Balance •Reconciliation •$24 M project funded with $16.8 M NTIA Grant Award and $7.2 M HickoryTech investment •Construction of 430 fiber optic miles includes two northern routes •Partners: education, health care and state/government entities Middle-mile project will add high- capacity fiber network throughout rural Minn. and connect anchor institutions 2011 Fiscal Outlook Increased 2011 Guidance increasedin third quarter earnings released Nov. 1, 2011 Q3-2011 Highlights •Revenue totaled $45.2 million, +4% –Equipment revenue up 43% –Fiber and data organic revenue growth of 14% –Broadband revenue grew 5% •New favorable financing agreement secured •Increased fiscal 2011 outlook •Increased quarterly dividend 4% to $0.14 per share •HickoryTech named one of Forbes 100 Best Small Companies 70% of YTD 2011 revenue is from Business Sector & Broadband Services Revenue Diversification Pie includes Q1-Q3 2011 revenue Debt Balance New senior debt agreement secured in Q3-11 •Q3-11 net debt was $109.3 M, down $9.6 M from 12/31/10 Reconciliation Reconciliation (Dollars in thousands)
